Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-3, 8-11 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance:
	With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, each side structure comprises a first side and a second side opposite to each other, the first side is closer to the adjacent capping layer than the second side, and a bottom of the first side is higher than a bottom of the second side. Claims 2-3 and 8-10 are included likewise as they depend from claim 1.
	With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a filling layer in the trench, wherein a top of the filling layer is lower than a top of the patterned hard mask layer; conformally forming a side structure layer covering the filling layer in the trench; performing an etching process on the side structure layer to form two side structures on two sidewalls of a top of the trench and expose the filling layer; removing the filling layer; forming an isolation material layer filling the trench, wherein the isolation material layer covers the two side structures and the patterned hard mask layer; and removing a portion of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

January 15, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813